Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant has received the newly submitted amendments regarding Ref. 290 and 292 which are acceptable.  The objections to Ref. 290 and 292 are withdrawn.  
Applicant acknowledges and accepts amendments showing Ref. 24 in Fig. 1, and Ref. 70 in Fig. 2, as these features are now more clearly shown.  The objections to Ref. 24 and Ref. 70 are now withdrawn.

Applicant's arguments filed on 1/12/2021 listed on Page 3, Para. 3-4, regarding Ref. 26 have been fully considered but they are not persuasive. Applicant asserts that Applicant’s drawings are not unclear and that that the objection should be withdrawn, since the rules require that arrows may be used at the end of lines, provided that their meaning is clear.  However, simply providing lines with arrows on the end does not make the drawings clear.  The meaning of the particular features were not clear, because it was unclear as to which of the features in the figures the lines were actually pointing to.  Further, simply removing the reference numbers from the figures does not make the drawings clearer, nor does it provide a proper understanding of the invention.  The rules require “Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d).”  While Ref. 290, 292, 24, and 70 are now clear, Ref. 26 remains unclear.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 
Ref. 26 is not shown in Fig. 1 as mentioned in the specification.  Imaging device, Ref. 26, should be shown in Fig. 1 to aid in the understanding of the overall invention. 
  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: Ref. 26 is not shown in Fig. 1 as mentioned in the Specification in Para. 0009.  
Appropriate correction is required.

Allowable Subject Matter
Claims 8-14 are allowed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3651